DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.
In view of the Amendments to the Claims filed December 9, 2020, the rejections of claims 1-5 under 35 U.S.C. 103 previously presented in the Office Action sent October 15, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-12 are currently pending while claims 6-12 have been withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “a bottom junction comprising a bottom n-type doped layer, a bottom intrinsic layer in direct contact with the bottom n-type doped layer, and a bottom p-type layer in direct contact with the bottom intrinsic layer”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the full scope of the claimed bottom junction comprising a bottom n-type doped layer, a bottom intrinsic layer in direct contact with the bottom n-type doped layer, and a bottom p-type layer in direct contact with the bottom intrinsic layer.
The specification teaches a bottom intrinsic layer 21b/22b (see embodiments of Fig. 4 and Fig. 5) in a P-I-N junction with the bottom most layer as an n-type doped layer 20d, directly followed by a bottom intrinsic layer 21b/22b, and directly followed by a bottom p-type layer 25d.
However, the claimed “a bottom junction comprising a bottom n-type doped layer, a bottom intrinsic layer in direct contact with the bottom n-type doped layer, and a bottom p-type layer in direct contact with the bottom intrinsic layer” also encompasses a layer order of the bottom most layer being a bottom p-type layer, directly followed by a bottom intrinsic layer, and directly followed by a bottom n-type doped layer. 
The specification does not evidence applicant had in possession the full scope of the claimed bottom junction because the specification only teaches embodiments wherein the bottom most layer of the junction is n-type, followed by a bottom intrinsic layer, and followed by a bottom p-type layer; especially as substrate 5 is exemplified as n-type (see [0049] and [0059]). Dependent claims are rejected for dependency. 
Claim 1 recites, “an upper junction comprising a top n-type layer, a top intrinsic layer in direct contact with the top n-type layer, and a top p-type layer in direct contact with the top intrinsic layer”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the full scope of the claimed upper junction comprising a top n-type layer, a top intrinsic layer in direct contact with the top n-type layer, and a top p-type layer in direct contact with the top intrinsic layer.
The specification teaches a top intrinsic layer 21a/22a (see embodiments of Fig. 4 and Fig. 5) in a P-I-N junction with the bottom most layer as an n-type doped layer 20c, directly followed by a top intrinsic layer 21a/22a, and directly followed by a top p-type layer 25c.
However, the claimed “an upper junction comprising a top n-type layer, a top intrinsic layer in direct contact with the top n-type layer, and a top p-type layer in direct contact with the top intrinsic layer” also encompasses a layer order of the bottom most layer being a top p-type layer, directly followed by a top intrinsic layer, and directly followed by a top n-type layer. 
The specification does not evidence applicant had in possession the full scope of the claimed upper junction because the specification only teaches embodiments wherein [0049] and [0059]). Dependent claims are rejected for dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (U.S. Pub. No. 2010/0038521 A1) in view of Hsu (U.S. Pub. No. 2010/0212729 A1), Ma et al. .
With regard to claims 1 and 2, Clark et al. discloses a method of forming a photovoltaic device comprising:
forming a bottom cell including a bottom sequence of chemical material compositions to provide a bottom junction (see Fig. 6 depicting “cSi solar cell #2” which is cited to read on the claimed “bottom cell” because it is a solar cell towards the bottom part of the device; the cited cSi bottom cell is cited to read on the claimed “including a bottom sequence of chemical material compositions to provide a bottom junction” because the cited “cSi solar cell” inherently comprises a bottom sequence of chemical material compositions to provide a bottom junction as it is disclosed as a solar cell of crystalline silicon material and described in [0044] “to generate photocurrent”); and
forming an upper cell on the bottom junction, the upper cell including an upper sequence of material compositions to provide an upper junction (see Fig. 6 depicting “cSi solar cell #1” which is cited to read on the claimed “upper cell” because it is a solar cell towards the upper part of the device; the cited cSi upper cell is cited to read on the claimed “including an upper sequence of material compositions to provide an upper junction” because the cited “cSi solar cell” inherently comprises an upper sequence of chemical material compositions to provide an upper junction as it is disclosed as a solar cell of crystalline silicon material and described in [0044]
in which the upper sequence of the material compositions is a same sequence of chemical composition material layers as the bottom sequence of chemical material compositions so that each of the upper cell and the bottom cell have chemical material compositions that are the same (the cited upper cell and cited bottom cell are cited to read on the claimed “in which the upper sequence of the material compositions is a same sequence of chemical composition material layers as the bottom sequence of chemical material compositions so that each of the upper cell and the bottom cell have chemical material compositions that are the same” as the cited upper sequence of the material compositions is a same sequence of chemical composition material layers as the cited bottom sequence of chemical material compositions so that each of the cited upper cell and the cited bottom cell have chemical material compositions, cSi, that are the same), and
the upper cell is positioned at a light receiving end of the photovoltaic device (see Fig. 6 depicting the cited upper cell is positioned at a light receiving end of the photovoltaic device).

Clark et al. does not disclose wherein the upper cell has a lesser thickness than the bottom cell.
However, Hsu discloses a method of forming a photovoltaic device (see Title and Abstract). Hsu discloses upper cells can have lesser thicknesses than bottom cells to allow more light to pass through to the lower cells and also leads to current more evenly matched (see [0097]). 

Clark et al. does not disclose wherein forming the bottom cell includes growing the bottom cell on a supporting substrate.
However, Ma et al. discloses a method of forming a photovoltaic device (see Title and Abstract). Ma et al. teaches a photovoltaic device, also having a bottom cell and an upper cell (see Fig. 2B), and teaches “one or more of the solar cells are grown epitaxially on a sacrificial layer over a growth substrate, such as semiconductor wafer” (see [0029]). Ma et al. teaches the epitaxial growth method eliminates the need for a lattice matching and minimizes waste material (see [0029]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the step of forming the bottom cell in the method of Clark et al. to include the epitaxial growth method of Ma et al., because it would have led to eliminating the need for a lattice matching and minimizing waste material.
Clark et al., as modified by Ma et al. above, does not disclose wherein forming the upper cell is by molecular beam epitaxial growth using low hydrogen precursors.
However, Doolittle discloses a method of forming optoelectronic devices such as LEDS and photo detectors (see [0003]) and teaches conventional deposition methods for growing semiconductor layers include molecular beam epitaxy (see [0032]). Doolittle [0032]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the molecular beam epitaxy deposition method suggested by Doolittle for the step of forming the upper cell in the method of Clark et al., as modified by Ma et al. above, because it would have been preferred for its low temperature, low hydrogen, and low carbon environment.
The claimed “low hydrogen” is interpreted to be limited by the definition “the deposition step has a maximum hydrogen content of 1 x 1018cm-3” (see [0062] of the instant specification as originally filed).
Clark et al., as modified to include the low hydrogen MBE technique suggested by Doolittle above, does not explicitly teach wherein the MBE method has a maximum hydrogen content of 1 x 1018cm-3, reading on the claimed “deposition method using low hydrogen precursors”. However, it would have been obvious to a person having ordinary skill in the art to have optimized the maximum amount of hydrogen in the MBE method and arrive at the claimed range for hydrogen content through routine experimentation (see MPEP 2144.05); especially since it would have directly affected the preference for selecting the MBE method as a deposition technique which provides low hydrogen.
Clark et al., as modified by Hsu, Ma et al., and Doolittle above, teaches chemical material compositions that are the same (recall cSi chemical material compositions of solar cell #1 and solar cell #2 if Clark et al. above) but does not teach wherein the cited chemical material compositions specifically include III-V semiconductor elements and the bottom junction comprises a bottom junction comprising a bottom n-type doped layer, 
However, Hahn et al. teaches a method of forming a photovoltaic device (see Abstract) and teaches photovoltaic layers can conventionally include Si or III-V semiconductors (see [0042]) and the junction can include a “pin-junction structure” (see [0042]), which would provide for an n-type doped layer directly in contact with an intrinsic layer directly in contact with a p-type layer. 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the pin-type junction structure of III-V semiconductor material suggested by Hahn et al. for the bottom and upper junction structure of Si material of Clark et al., as modified above, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Clark et al., as modified by Hahn et al. above, teaches the claimed “in which the upper sequence of the material compositions is a same sequence of chemical composition material layers as the bottom sequence of chemical material compositions so that each of the upper cell and the bottom cell have chemical material compositions that are the same” as the cited upper sequence of material compositions includes the cited pin type junction structure of III-V semiconductor material (which would provide for the claimed top n-type layer, a top intrinsic layer in direct contact with the top n-type layer, and a top p-type layer in direct contact with the top intrinsic layer), is a same sequence of chemical 
With regard to claim 3, independent claim 1 is obvious over Clark et al. in view of Hsu, Ma et al., Doolittle, and Hahn et al. under 35 U.S.C. 103 as discussed above. 
Clark et al., as modified by Hsu, Ma et al., Doolittle, and Hahn et al. above, does not disclose wherein the cited epitaxially growing of the bottom cell is a molecular beam epitaxy growth.
However, Doolittle discloses a method of forming optoelectronic devices such as LEDS and photo detectors (see [0003]) and teaches conventional deposition methods for growing semiconductor layers include molecular beam epitaxy (see [0032]). Doolittle teaches molecular beam epitaxy is generally preferred for electronic applications because of its low temperature, low hydrogen, and low carbon environment (see [0032]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the molecular beam epitaxy deposition method suggested by Doolittle for the epitaxy deposition growing of the bottom cell of Clark et al., as modified by Hsu, Ma et al., Doolittle, and Hahn et al. above, because it would have been preferred for its low temperature, low hydrogen, and low carbon environment.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (U.S. Pub. No. 2010/0038521 A1) in view of Hsu (U.S. Pub. No. 2010/0212729 A1), Ma et al. (U.S. Pub. No. 2017/0077339 A1), Doolittle (U.S. Pub. No. 2003/0155574 A1), and Hahn et al. (U.S. Pub. No. 2016/0329452 A1), as applied to claims 1-3 above, and in further view of Reynaud et al. (U.S. Pub. No. 2017/0294313 A1).
With regard to claim 4, independent claim 1 is obvious over Clark et al. in view of Hsu, Ma et al., Doolittle, and Hahn et al. under 35 U.S.C. 103 as discussed above. 
Clark et al., as modified by Hsu, Ma et al., Doolittle, and Hahn et al. above, does not disclose further comprising first activation annealing of the bottom cell prior to forming the second junction.
However, Reynaud et al. discloses a method of forming a semiconductor device (see Abstract) which are envisioned as solar cells ([0043]). Reynaud et al. discloses activation annealing and surface repair annealing can be performed in order to activate dopants in a semiconductor layer and repair the surface of the layer (see [0122] teaching 1050 °C and 950 °C cited to read on the claimed “850 °C o 1350 °C” because it includes values within the claimed range of 850 °C to 1350 °C).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the bottom cell prior to forming the upper cell in the method of Clark et al., as modified by Hsu, Ma et al., Doolittle, and Hahn et al. above, by using the activation and surface repair annealing steps of Reynoud et al. because the combination of known elements known in the prior art supports a prima facie obviousness determination (see MPEP 2143 A) and because it would have provided for dopant activation and surface repair of the bottom cell prior to subsequent processing.
Response to Arguments
Applicant's arguments filed December 9, 2020 have been fully considered but they are not persuasive.
Applicant argues in the response that none of the cited references individually teaches all of the claimed limitations. However, this argument is not persuasive as the rejections of the claims do not allege or rely on any individual reference teaching all of the claimed limitations.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        March 8, 2021